DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 02/09/2022.  Claims 1-16 are currently pending and have been examined.

Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “a tool for cutting through solid material” should be read as “a tool for cutting through the solid material” because the solid material was recited above.  Appropriate correction is required.

Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8-10, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrey (US PGPUB No. 2002/0106983), hereinafter referred to as Perrey.
	Regarding claims 1 and 9, Perrey discloses in figures 1 and 2, a device for cutting through a solid material and simultaneously sanding the solid material (page 2, ¶ [0016 and 0021], the blade 10 is attached to a saw used for cutting and finishing/sanding a workpiece), the device comprises: 
	a tool (fig 1) for cutting through solid material (page 2, ¶ [0016] for cutting through a workpiece), the tool comprising: 
		a body (10), the body (10) has an attachment point for the device (14 attaches to the arbor of a saw), the body (10) has an exposed outer surface (30) and a periphery (20); 
		teeth (16) disposed along a length of the periphery (16 is along 20), the teeth (16) configured to cut through the solid material creating new surfaces (page 2, ¶ [0021], 16 cuts the workpiece and makes a surface); and 
		abrasives (22) disposed over the exposed outer surface (30), 
		wherein the abrasives are configured to sand the new surfaces (page 2, ¶ [0022], 22 sands the surface of the workpiece).
	Regarding claims 2 and 10, Perrey further discloses the tool according to claim 1 and the device according to claim 9, respectively, wherein the tool is a round saw blade (10 is a round saw blade), the body is a planar body (10 is a planar round saw blade), the abrasives (22) are disposed on both sides of the planar body (page 2, ¶ [0022], 22 is on both sides of 10), and the teeth (16) are along the periphery of the planar body (16 is along 20 of 10).
	Regarding claims 5 and 13, Perrey further discloses the tool according to claim 1 and the device according to claim 9, respectively, wherein the teeth and the outer exposed surface are aligned along a common plane (fig 2, showing the outer exposed surface of 10 and the teeth 16 are aligned along a common plane).
	Regarding claims 5 and 14 , Perrey further discloses the tool according to claim 1 and the device according to claim 9, respectively, wherein the solid material is wood (page 1, ¶ [0001], to wood working and thus the workpiece is wood).
	Regarding claims 8 and 16, Perrey further discloses the tool according to claim 1 and the device according to claim 9, respectively, wherein the device is an electrical saw (page 2, ¶ [0017], a circular saw is used).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Perrey (US PGPUB No. 2002/0106983) as applied to claims 1 and 9, respectively, and in further view of Skeem et al (US Patent No. 6,817,936), hereinafter referred to as Perrey and Skeem, respectively.
	Regarding claims 3 and 11, Perrey discloses the tool according to claim 1 and the device according to claim 9, respectively, and further discloses that the present invention applies to reciprocating saws (page 3, ¶ [0024]).
	Perrey does not explicitly disclose an elongated blade having a planar body having a top periphery and a bottom periphery, the teeth are along a length of the bottom periphery, the abrasives are disposed on opposite sides of the planar body.
	Skeem teaches in figure 12 a tool comprising: 
		an elongated body (92) having a planar body (92 is planar), the body has an exposed outer surface (92 has an exposed outer surface), a top periphery (91) and a bottom periphery (93 is along a bottom periphery of 92); 
		teeth (93) disposed along a length of the bottom periphery (93 is along a bottom periphery of 92); and 
		abrasives (95) disposed over the exposed outer surface (the outer surface of 92 includes the outer surface of the teeth 93, and 95 is disposed over the teeth 93), and the abrasives (95) are disposed on opposite sides of the planar body (95 is on both sides of 92/93).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perrey with the teachings of Skeem to incorporate the elongated blade as the bladed tool because by adding the grains to the teeth of a saw, such as an elongated reciprocating saw, this configuration extends the life of the tool and provides a higher penetration rate than a conventional tool by having the ability to continually provide fresh, sharp abrasive, at the leading edge of each tooth as the cutting proceeds (col 4, lines 6-12, summarized).
	Regarding claims 4 and 12, Perrey discloses the tool according to claim 1 and the device according to claim 9, respectively, and further discloses that the present invention applies to band saw blades (page 3, ¶ [0024]). 
	Perrey does not explicitly disclose t the tool is a drill bit, the drill bit has a cylindrical body, the teeth are disposed along a bottom periphery of the cylindrical body, the abrasives are disposed over the outer exposed surface of the cylindrical body.
	Skeem teaches in figure 11 a tool comprising: 
		an cylindrical body (81) having an exposed surface (81 has an exposed surface on the exterior of the 81 and an exposed surface on the interior of the cylindrical body 81); 
		teeth (83) disposed along a length of the bottom periphery of the cylindrical body (83 is along a bottom periphery of 81); and 
		abrasives (85) disposed over the exposed outer surface of the cylindrical body (the outer surface of 91 includes the outer surface of the teeth 83, and 85 is disposed over the teeth 83).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perrey with the teachings of Skeem to incorporate the cylindrical banded blade as the blade of the tool because by adding the grains to the teeth of a cylindrical banded bladed tool, i.e. a barrel saw, hole saw, or drill bit, this configuration extends the life of the tool and provides a higher penetration rate than a conventional tool by having the ability to continually provide fresh, sharp abrasive, at the leading edge of each tooth as the cutting proceeds (col 4, lines 6-12, summarized).
	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perrey (US PGPUB No. 2002/0106983) as applied to claims 1 and 9, respectively, and in further view of Ebert (US PGPUB No. 2014/0141703), hereinafter referred to as Perrey and Ebert, respectively.
	Regarding claims 7 and 15, Perrey discloses the tool according to claim 1 and the device according to claim 9, respectively, but does not explicitly disclose wherein the solid material is metal, the abrasives are disposed in a crosshatch pattern.
	Ebert teaches in figure 1, a tool (10) comprising:
	a body (20), the body has an attachment point for the device (14), the body has an exposed outer surface (20 has a portion with an exposed outer surface) and a periphery (the radial periphery of 20); 
	teeth (40) disposed along a length of the periphery (40 is along the radial periphery of 20); 
	abrasives disposed over the exposed outer surface (60 is over 40); and
	wherein the solid material is metal (page 3, ¶ [0042-0043], 40 is used to abrade metal), the abrasives are disposed in a crosshatch pattern (60 is shown to be in a repeating pattern which can form a cross-hatch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Perrey with the teachings of Ebert to incorporate the repeating abrasive pattern that is to be used on metal because per MPEP 2143(I)(A) the combination of old elements is held obvious over the prior art. Where in the instant case, to include the repeating pattern to be used to abrade metal as taught by Ebert in the system of Perrey, each individual element and its function are shown in the prior art, albeit shown in separate references. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the repeating abrasive pattern as taught by Ebert in the system of Perrey because the claimed invention is merely a combination of old elements, the elements being the repeating pattern of a cross hatch of the abrasives used to abrade metal. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination gave the predictable result of the repeating pattern of the abrasive forming a cross-hatch would be used as the abrasive pattern on the saw of Perrey in replacement of the random abrading surface that is used to sand and finish wood, such that the repeating pattern on Perrey would allow one of ordinary skill in the art to use the saw of Perrey to cut and finish metal workpieces.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maras et al (US PGPUB No. 2002/0123302) teaches in figure 2 a tool with abrasives coating the teeth. Clanton (US PGPUB No. 2003/0094078) teaches a gritted saw blade. Neal Jr, et al (US PGPUB No. 2013/0331013) teaches a grinding blade having a cutting edge with abrasive on the teeth. Ishizuka (US Patent No. 4,637,370) teaches a saw blade with abrasive coating on the teeth. Schweickhardt (US Patent No. 4,962,748) teaches a saw blade with abrasive grit on the side. Asada (US Patent No. 5,018,276) teaches a saw blade with abrasive on the teeth. Schweickhardt (US Patent No. 5,115,796) teaches a saw blade with abrasive grit on the side. Dietz et al (US Patent No. 11,278,975) teaches a reciprocating saw blade with abrasive on the teeth. Field et al (US Patent No. 9,205,501) teaches a hand saw. Smith (US Patent No. 1,139,817) teaches a saw blade with abrasive on the side. Smith (US Patent No. 1,269,653) teaches a saw blade with abrasive grit on the side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723